Name: Commission Regulation (EEC) No 1934/88 of 1 July 1988 on the issuing of import licences for dessert apples originating in New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 170/ 132. 7. 88 COMMISSION REGULATION (EEC) No 1934/88 of 1 July 1988 on the issuing of import licences for dessert apples originating in New Zealand 1040/88 , even taking into account quantities made available by the total or partial non-utilization of licences ; whereas, therefore, the issuing of certificates should be suspended until 31 August 1988 ; Whereas the term of validity of import licences was fixed so as amply to cover the time required to ship the dessert apples to the Community and to enable the operators to obtain import licences before the products are loaded ; whereas goods being shipped to the Community other than those for which import licences have been issued should not be exempted from this suspensory measure, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 346/88 (4), as last amended by Regulation (EEC) No 1515/88 (5), introduces special surveillance of imports of dessert apples from third countries ; Whereas Commission Regulation (EEC) No 1040/88 (6) in particular fixes quantities of imports of dessert apples originating in third countries which may not be exceeded without a serious risk of disruption of the market in question ; Whereas, at present, quantities in applications for import licences for dessert apples originating in New Zealand exceed the quantities fixed by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 1 . For imports of dessert apples covered by CN codes 0808 10 91 , 0808 10 93 and 0808 10 99 originating in New Zealand, the issuing of import licences requested after 24 June 1988 is suspended until 31 August 198$ . Article 2 This Regulation shall enter into force on 2 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 2) OJ No L 107, 28 . 4 . 1988 , p. 1 . (3) OJ No L 291 , 28 . 12. 1972, p. 3 . (4) OJ No L 34, 6 . 2. 1988 , p. 21 . (5) OJ No L 135, 1 . 6 . 1988 , p. 52 . ( «) OJ No L 102, 21 . 4. 1988 , p. 23 .